Smith, C. J.,
delivered the opinion of the court.'
•Section 2416, Code of 1906, as amended by chápter 201, Laws of 1914, prescribes the measure of liability that attaches to a guardian, and consequently to his sureties, for loans made by the guardian pursuant to an order of the chancellor, and the chancellor, without the consent of the sureties, is without power to add to the liabilty there fixed upon them, and in the case at bar, while the guardian may have agreed to remain liable for the safety of the money to be loaned in accordance with the chancellor’s order, the sureties did not; and, since the guardian •obeyed this order and the statute in making this loan, liis sureties are not responsible for any loss of the ward’s money that may result by reason thereof.

Reversed and remanded.